Case 2:19-cv-10635-ILRL-JVM Document 70-1 Filed 05/12/20 Page 1of1

CONSENT TO JOIN WAGE CLAIM AGAINST
HD AND ASSOCIATES, LLC

Court imposed deadline for filing this consent form is May 31, 2020

_
Print Name: “m2. the
a

1,

I consent, agree, and opt-in to the lawsuit against HD AND ASSOCIATES, LLC entitled,
Byron Taylor, et al. v. HD and Associates, LLC, et al., Case No. 2:19-cv-10635 (“the
Lawsuit”), to pursue my claims of unpaid overtime under the Fair Labor Standards Act
(“FLSA”) during the time that I worked for HD AND ASSOCIATES, LLC.

I understand that the Lawsuit is brought under the FLSA, and I consent to be bound by the
Court’s decision.

. I designate the law firm and attorneys at Chehardy, Sherman, Williams, Murray, Recile,

Stakelum & Hayes, L.L.P. as my attorneys to prosecute my wage claims in the Lawsuit.

I consent to having the representative plaintiff in the complaint against HD AND
ASSOCIATES, LLC make all decisions regarding the litigation, the method and manner
of conducting this litigation, the terms of any potential settlement of this litigation, release
of claims, entering into an agreement with plaintiff's counsel regarding attorneys’ fees and
costs, and all other matters pertaining to this lawsuit.

Signature: -—=— KA Date: Wy £74 AOAO
Address: “7 Zo he ev Awa Le LOY

Telephone: SLU = 5/2 GOS
E-mail: gee eto ‘the @§ pani l Corr

 

 

 

 

Page 5 of 5
